Citation Nr: 9902576	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.C. Grau, M.D.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This appeal arose from a September 1994 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 1995, the appellant testified 
at a personal hearing at the RO; in July 1995, the hearing 
officer continued to deny the benefit sought.  In March 1996, 
the veterans psychiatrist testified at a personal hearing at 
the RO; he was informed by a supplemental statement of the 
case issued in February 1997 that his claimed was still 
denied.


FINDING OF FACT

The appellant has not shown by competent medical evidence to 
suffer from PTSD which can be related to his period of 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veterans DD-214 indicated that he received the Combat 
Infantrymans Badge and the Purple Heart.  He was also 
awarded the Korean Service Medal and the United Nations 
Service Medal.  His military occupational specialty was 
infantryman.

The veterans service medical records included some reports 
from the Office of the Surgeon General.  These made no 
reference to any complaints of or treatment for a psychiatric 
disorder.  His October 1953 discharge examination noted that 
he was psychiatrically normal.

Numerous private treatment records from the 1980s refer to a 
rather severe injury to the veterans right leg in 1979.  His 
leg was crushed in an industrial accident.  A psychological 
evaluation from July 1981 noted that he began to suffer from 
nightmares and verbal aggressiveness following this accident.  
Records developed between February and May 1982 show a 
diagnosis of depressive reaction following the 1979 accident.  
A March 1985 psychological evaluation noted that he had done 
well until the right leg injury in 1979.  He began to have 
trouble sleeping and became hostile, irritable and 
aggressive.  He indicated that he was in constant pain.  The 
mental status examination found that he was not very 
cooperative or spontaneous.  He was polite but was described 
as somewhat hostile.  He evaded eye contact, but was alert 
and in contact with reality.  He was oriented in three 
spheres and was relevant, coherent and logical.  His thoughts 
were goal directed and his insight and judgment were poor.  
The diagnoses were anxious depression versus generalized 
anxiety disorder and dysthymic disorder.  He was also noted 
to have a dependent personality disorder.

The veteran was also afforded private examinations in April 
1984 and July 1985.  The latter examination noted that he had 
begun to suffer from weeping and nightmares after his 1979 
leg injury.  He was irritable and suffered from insomnia.  
The mental status examination found that he had deeply 
depressive ideas and that his ability to form ideas was quite 
limited.  He was disoriented as to space and time.  His 
affect was distressed and cold and his psychomotor activity 
was slowed down.  His attention was superficial and his short 
term memory was poor.  The diagnosis was depressive neurosis.  
The latter examination found no psychomotor retardation.  The 
veteran was described as cooperative and oriented.  His 
affect was rather dull and his mood was lightly to moderately 
anxious and depressed.  His memory was intact, his thoughts 
were normal and there were no hallucinations or delusions 
present.  The diagnoses were moderate anxiety and depression.

In March 1991, the veterans private physician indicated that 
the veteran was being treated for anxiety neurosis.  A 
private examination performed in November 1993 found a 
certain pressure when the veteran spoke.  He was not 
spontaneous but he was cooperative in describing his symptoms 
and his combat experiences.  He appeared to be slightly 
depressed.  His thoughts were often about combat and he 
indicated that he had had flashbacks ever since his 
discharge.  He stated that he avoided watching war movies and 
commented that the Persian Gulf War had aggravated his 
complaints.  He noted that he would become extremely nervous 
whenever there was thunder.  The diagnosis was PTSD.

The veteran was examined by a Board of two VA examiners in 
July 1994.  It was noted that he had been wounded in Korea.  
The objective examination noted that he was alert and in 
contact.  He looked quite distant and his affect was 
described as somewhat blunted.  He was not spontaneous, 
although his responses were relevant and coherent.  There 
were no thought or perceptive disorders present.  He was well 
oriented and his memory and sensorium were clear.  Some 
depression was noted in his mood.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiners 
commented that [i]t is the unanimous opinion of this board 
that there is no minimal criteria for a Post Traumatic Stress 
Disorder diagnosis.

The veteran testified at a personal hearing in January 1995.  
He reiterated his history of combat exposure in service, 
recounting his injuries.  He also pointed out that he had 
been diagnosed with PTSD by his physician.

The veteran was re-examined by VA in May and June 1995.  
Psychological testing indicated the presence of some PTSD 
symptoms, as well as symptoms of anxiety and depression.  
During the psychiatric examination, the veteran indicated 
that he did not watch war movies and that he had trouble 
controlling his reactions.  He described depression and a 
poor memory.  He claimed to have nightmares about his combat 
experiences.  The objective examination noted that he was 
alert and oriented in three spheres.  His mood was somewhat 
depressed and anxious and his affect was blunted.  His 
attention was good and his concentration was fair.  His 
speech was clear and coherent and there was no suggestion of 
hallucinations or homicidal or suicidal ideation.  The 
diagnosis was depressive disorder not otherwise specified 
with anxiety and early organic changes.

The veterans private physician testified at a personal 
hearing at the RO in March 1996.  He stated that the veteran 
did have PTSD.  He indicated that the symptoms noted on the 
VA examination, as well as the findings of the 
neuropsychological testing done as part of that examination, 
supported the diagnosis.

The veteran was re-examined by VA in June 1996.  The mental 
status examination noted that his responses were short, 
concrete and not very elaborate.  His thought content was 
logical, there were no hallucinations or delusions and there 
were no dissociative episodes reported.  He expressed his 
belief that he dreamed of the war because he would wake up 
asking for a rifle, but he admitted that he could not recall 
the content of the dreams.  He was able to speak of being 
wounded in Korea without any evidence of traumatic 
associations with the event.  He reported becoming anxious if 
he watched war movies.  He was depressed with no energy for 
activities.  His affect was more or less adequate. While he 
was oriented to person and place, he had some trouble with 
time.  Psychological testing was conducted in September 1996.  
The results were consistent with a primary impression of 
major depressive disorder with pseudodemential symptoms.  
After reviewing the report of these tests, the examiners 
provided a final diagnosis of depressive disorder with 
anxiety, organic mental syndrome, not otherwise specified.  
It was specifically stated that PTSD was not present.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of stressor, 
and 3) a causal nexus between the symptomatology and the 
stressor.  A clear diagnosis means an unequivocal diagnosis 
of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  While the veterans private 
physician has diagnosed PTSD, it is noted that three VA 
examinations conducted by a board of two psychiatrists, 
accompanied by the performance of psychological testing, were 
unable to confirm the diagnosis.  In fact, it was 
specifically noted in the July 1994 and the June 1996 VA 
examinations that PTSD was not present.  Therefore, an 
unequivocal diagnosis of PTSD has not been established.  As a 
consequence, the first prong of the test to establish well-
groundedness pursuant to Cohen, supra., has not been met.

A review of the record does show that the veteran engaged in 
combat during his period of service.  There is no doubt that 
he was wounded.  In fact, he received the Purple Heart for 
his injuries, as well as the Combat Infantrymans Badge.  
Therefore, there is no doubt that the second prong of the 
Cohen test, the incurrence of a stressor in service, has been 
met.  

The third prong of the well-groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veterans inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD, even though there 
is evidence of an inservice stressor.  Since no unequivocal 
diagnosis has been made, the question of whether there is 
causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
